Case: 15-41116      Document: 00513384455         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41116
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MAXIMINO MURILLO MONTEMAYOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-288-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Maximino Murillo
Montemayor raises an argument that is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we
held that the generic, contemporary definition of sexual abuse of a minor does
not require the age of consent to be below 17 years old and does not include an
age-differential requirement. He also raises an argument that is foreclosed by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41116   Document: 00513384455    Page: 2   Date Filed: 02/17/2016


                               No. 15-41116

United States v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014),
cert. denied, 135 S. Ct. 1011 (2015), which held that the Texas offense of
indecency with a child by contact satisfied the generic definition of sexual
abuse of minor. The motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                     2